 Case 1:20-cr-00143-TSE Document 323 Filed 05/06/21 Page 1 of 3 PageID# 5653




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,
                                                        Case No. 1:20-cr-00143
        v.                                              The Honorable Judge Ellis

 ZACKARY ELLIS SANDERS,                                 Pretrial conference: May 7, 2021
                                                        Trial: July 12, 2021
                               Defendant.


  MEMORANDUM IN SUPPORT OF MOTION TO SEAL SUPPLEMENT TO MR.
 ZACKARY ELLIS SANDERS’ MOTIONS IN LIMINE (ECF NOS. 153 AND 207) AND
           MOTION TO SUPPRESS STATEMENTS (ECF No. 149)

I.     INTRODUCTION

       Zackary Ellis Sanders, by counsel, moves this Honorable Court, pursuant to Local Crim.

R. 49, for entry of an Order permitting his Supplement to Motions In Limine (ECF Nos. 153 and

207) and Motion To Suppress Statements (ECF No. 149), and accompanying Exhibit thereto be

filed under seal. Sealing is necessary because it contains private medical information.

II.    ARGUMENT

       Defendant’s Supplement To Motions In Limine (ECF Nos. 153 and 207) and Motion To

Suppress Statements (ECF No. 149), and accompanying exhibit should be sealed because it

contains confidential and medical information that the public would not, under any other

circumstances, be entitled to see. It is true that judicial proceedings are generally open to the

public and that there exists, while not a First Amendment right, a common law right of public

access to judicial records and documents. Media Gen. Operations, Inc. v. Buchanan, 417 F.3d

424, 429 (4th Cir. 2005) (citing Balt. Sun Co. v. Goetz, 886 F.2d 60, 64-65 (4th Cir. 1989)). The

presumption of the right of access can be rebutted if countervailing interests heavily outweigh the
 Case 1:20-cr-00143-TSE Document 323 Filed 05/06/21 Page 2 of 3 PageID# 5654




public interests in access. Virginia Dep't of State Police v. Washington Post, 386 F.3d 567, 575

(4th Cir. 2004). The party seeking to overcome the presumption bears the burden of showing some

significant interest that outweighs the presumption. Id. at 575. Ultimately the decision to seal is

a matter best left to the sound discretion of the district court. Washington Post, 386 F.3d at 575.

With respect to medical records in particular, the Eastern District of Virginia has previously held

that such records are entitled to privacy protection and may be filed under seal. James v. Service

Source, Inc., 2007 U.S. Dist. LEXIS 86169 at *12 (Nov. 21, 2007 E.D. Va.).

       Finally, sealing, as opposed to redaction, is necessary to protect the confidential

information contained throughout the entirety of the document, there is no readability available

way to redact this information without revealing confidential information. As such the entire

pleading ought to be placed under seal.

III.   CONCLUSION

       Defendant respectfully requests that the Court enter an Order providing that Defendant’s

Supplement To Motions In Limine (ECF Nos. 153 and 207) and Motion To Suppress Statements

(ECF No. 149), and accompanying exhibit shall be permanently filed under seal.

                                             Respectfully submitted,

                                             ZACKARY ELLIS SANDERS
                                             By Counsel

                                                        /s/
                                             Nina J. Ginsberg (#19472)
                                             Zachary Deubler (#90669)
                                             DiMuroGinsberg, P.C.
                                             1101 King Street, Suite 610
                                             Alexandria, VA 22314
                                             Telephone: (703) 684-4333
                                             Facsimile: (703) 548-3181
                                             Email: nginsberg@dimuro.com
                                             Email: zdeubler@dimuro.com




                                                2
 Case 1:20-cr-00143-TSE Document 323 Filed 05/06/21 Page 3 of 3 PageID# 5655




                                                          /s/
                                              Jonathan Jeffress (#42884)
                                              Jade Chong-Smith (admitted pro hac vice)
                                              KaiserDillon PLLC
                                              1099 Fourteenth St., N.W.; 8th Floor—West
                                              Washington, D.C. 20005
                                              Telephone: (202) 683-6150
                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: jchong-smith@kaiserdillon.com

                                              Counsel for Defendant Zackary Ellis Sanders


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of May 2021, the foregoing was served electronically
on counsel of record through the U.S. District Court for the Eastern District of Virginia Electronic
Document Filing System (ECF) and the document is available on the ECF system.

                                              /s/ _______________
                                              Nina Ginsberg




                                                 3
